Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges Successor Predecessor (In thousands, except ratio) Year ended December 31, 2013 Year ended December 31, 2012 Year ended December 31, 2011 Six months ended December 31, 2010 Six months ended June 30, 2010 Year ended December 31, 2009 Income (loss) before reorganization items, fresh start accounting adjustments and income tax (expense) benefit $ 16,679 $ 56,343 $ 12,474 $ 21,505 $ 1,233 $ ) Fixed charges 13,303 8,255 7,669 3,874 12,423 29,161 Earnings $ 29,982 $ 64,598 $ 20,143 $ 25,379 $ 13,656 $ 19,299 Interest expensed and capitalized (including amortization of premiums/discounts) $ 12,687 $ 7,830 $ 7,240 $ 3,544 $ 12,093 $ 28,468 Interest portion of rental expense 616 425 429 330 330 693 Fixed Charges $ 13,303 $ 8,255 $ 7,669 $ 3,874 $ 12,423 $ 29,161 Ratio of Earnings to Fixed Charges 2.25 7.83 2.63 6.55 1.10 0.66
